Exhibit 10.1

 

FIFTH AMENDED AND RESTATED
PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

This FIFTH AMENDED AND RESTATED PROPERTY MANAGEMENT AND LEASING AGREEMENT (this
“Management Agreement”) is made and entered into as of the 15th day of May,
2008, by and among BEHRINGER HARVARD REIT I, INC., a Maryland corporation (“BH
REIT”), BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, a Texas limited
partnership (“BH OP”), and HPT MANAGEMENT SERVICES LP, a Texas limited
partnership (the “Manager”).

 

WHEREAS, BH OP was organized to acquire, own, operate, lease and manage real
estate properties on behalf of BH REIT; and

 

WHEREAS, BH OP and BH REIT and Manager previously entered into that certain
Property Management and Leasing Agreement dated February 14, 2003, as amended
and restated by the Amended and Restated Property Management and Leasing
Agreement dated June 2, 2003, the Second Amended and Restated Property
Management and Leasing Agreement dated February 11, 2005, the Third Amended and
Restated Property Management and Leasing Agreement dated March 20, 2006 and the
Fourth Amended and Restated Property Management and Leasing Agreement dated
December 29, 2006 (collectively, the “Original Management Agreement”); and

 

WHEREAS, Owner desires to continue retaining Manager to manage and coordinate
the leasing of certain of the real estate properties acquired by Owner under the
terms and conditions set forth in this Management Agreement; and

 

WHEREAS, the parties desire to amend and restate the Original Management
Agreement in its entirety in accordance with the terms and provisions hereof;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:

 


ARTICLE I


 


DEFINITIONS


 

Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Management Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms thereof:

 

1.1           “Affiliate” means, with respect to any Person, (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
10% or more of the outstanding voting securities of such other Person; (ii) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person; or (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.

 

1.2           “Gross Revenues” means all amounts actually collected as rents or
other charges for the use and occupancy of the Properties, but excluding
interest and other investment income of Owner and

 

--------------------------------------------------------------------------------


 

proceeds received by Owner from a sale, exchange, condemnation, eminent domain
taking, casualty or other disposition of assets of Owner.

 

1.3           “Improvements” means any buildings, structures and equipment from
time to time located on the Properties and all parking and public common areas
located on the Properties.

 

1.4           “Intellectual Property Rights” means all right, title and
interest, whether foreign or domestic, in and to any and all trade secrets,
confidential information, patents, inventions, copyrights, service marks,
trademarks, know-how, or similar intellectual property rights and all
applications and rights to apply for these rights, as well as any and all
similar rights and license rights of any type under the laws or regulations of
any governmental, regulatory, or judicial authority, foreign or domestic and all
renewals and extensions thereof.

 

1.5           “Lease” means, unless the context otherwise requires, any lease or
sublease made by Owner as landlord or by its predecessor.

 

1.6           “Management Fees” has the meaning set forth in Section 5.1 hereof.

 

1.7           “Original Effective Date” means February 14, 2003.

 

1.8           “Owner” means BH REIT, BH OP or any joint venture, limited
liability company or other Affiliate of BH REIT or BH OP that owns, in whole or
in part, on behalf of BH REIT, any Property or Properties.

 

1.9           “Person” means an individual, corporation, association, business
trust, estate, trust, partnership, limited liability company or other legal
entity.

 

1.10         “Properties” means all interests in real estate owned by Owner and
all tracts to be acquired by Owner containing income-producing improvements or
on which Owner will construct income-producing improvements.

 

1.11         “Proprietary Properties” means all modeling algorithms, tools,
computer programs, know-how, methodologies, processes, technologies, ideas,
concepts, skills, routines, subroutines, operating instructions and other
materials and aides used in performing the duties set forth in Article II that
relate to management advice, services and techniques regarding current and
potential Properties, and all modifications, enhancements and derivative works
of the foregoing.

 

1.12         “Texas Tax Code” means the Texas Tax Code as amended by Texas H.B.
3, 79th Leg., 3rd C.S. (2006), and reference to any provision of the Texas Tax
Code Act shall mean such provision as in effect from time to time, as the same
may be amended, and any successor provision thereto, as interpreted by any
applicable administrative rules as in effect from time to time.

 

2

--------------------------------------------------------------------------------



 


ARTICLE II


 


APPOINTMENT AND STATUS OF MANAGER; SERVICES TO BE PERFORMED


 

2.1           Appointment of Manager.  Owner hereby engages and retains Manager
as the manager and as tenant coordinating agent of the Properties, and Manager
hereby accepts such appointment on the terms and conditions hereinafter set
forth; it being understood that this Management Agreement shall cause Manager to
be, at law, Owner’s agent upon the terms contained herein.

 

2.2           Treatment Under Texas Margin Tax.  For purposes of the Texas
margin tax, Manager’s performance of the services specified in this Management
Agreement will cause Manager to conduct part of the active trade or business of
the Owner, and Manager’s compensation includes both the payment of management
fees and the reimbursement of specified costs incurred in Manager’s conduct of
the active trade or business of the Owner.  Therefore, Owner and Manager intend
Manager to be, and shall treat Manager as, a “management company” within the
meaning of Section 171.0001(11) of the Texas Tax Code.  Owner and Manager will
apply Sections 171.1011(m-1) and 171.1013(f)-(g) of the Texas Tax Code to
Owner’s reimbursements paid to Manager pursuant to this Management Agreement of
specified costs and allocable wages and compensation.  Owner and Manager further
recognize and intend that as a result of the relationship created by this
Management Agreement, reimbursements paid to Manager pursuant to this Management
Agreement include (i) “flow-though funds” that Manager is mandated by law or
fiduciary duty to distribute, within the meaning of Section 171.1011(f) of the
Texas Tax Code, and (ii) “flow-through funds” that Manager is mandated by
contract to distribute, within the meaning of Section 171.1011(g).  The terms of
this Management Agreement shall be interpreted in a manner consistent with the
characterization of the Manager as a “management company” as defined in
Section 171.0001(11), and with the characterization of the reimbursements as
“flow-though funds” within the meaning of Section 171.1011(f)-(g) of the Texas
Tax Code.

 

2.3           General Duties.  Manager shall devote its reasonable best efforts
to performing its duties hereunder to manage, operate, maintain and lease the
Properties in a diligent, careful and vigilant manner.  The services of Manager
are to be of scope and quality not less than those generally performed by
professional property managers of other similar properties in that geographic
area.  Manager shall make available to Owner the full benefit of the judgment,
experience and advice of the members of Manager’s organization and staff with
respect to the policies to be pursued by Owner relating to the operation and
leasing of the Properties.

 

2.4           Specific Duties.  In addition to the specific authority granted to
Manager by Owner pursuant to Article III of this Management Agreement, Manager’s
duties include the following:

 

(a)           Lease Obligations.  Manager shall perform all duties of the
landlord under all Leases insofar as such duties relate to operation,
maintenance, and day-to-day management.  Manager shall also provide or cause to
be provided, at Owner’s expense, all services normally provided to tenants of
like premises, including where applicable and without limitation, gas,
electricity or other utilities required to be furnished to tenants under Leases,
normal repairs and maintenance, and cleaning and janitorial service.  Manager
shall arrange for and supervise the performance of all installations and
improvements in space leased to any tenant that are either expressly required
under the terms of the lease of such space or that are customarily provided to
tenants.

 

3

--------------------------------------------------------------------------------


 

(b)           Maintenance.  Manager shall cause the Properties to be maintained
in a manner consistent with, or substantially similar to, the manner in which
similar rental properties in that geographic region are maintained.  Manager’s
duties and supervision in this respect shall include, without limitation,
cleaning the interior and the exterior of the Improvements and making or
supervising the repair, alterations, and decoration of the Improvements, subject
to and in strict compliance with this Management Agreement and the Leases. 
Construction activities undertaken by Manager, if any, shall be limited to
activities related to the management, operation, maintenance, and leasing of the
Properties (e.g., repairs, renovations, and leasehold improvements), including
planning and coordinating the construction of any tenant-paid improvements.

 

(c)           Leasing Functions.  Manager shall coordinate the leasing of the
Properties and shall negotiate and use its reasonable best efforts to secure
executed Leases from what Manager believes are qualified tenants, and to execute
same on behalf of Owner, if requested, for available space in the Properties,
such Leases to be in form and on terms approved by Owner and Manager.  Manager
shall be responsible for hiring all leasing agents, as necessary for the leasing
of the Properties, and for otherwise overseeing and managing the leasing process
on behalf of Owner.

 

(d)           Notice of Violations.  Manager shall forward to Owner promptly
upon receipt, all notices of violation or other notices from any governmental
authority, and board of fire underwriters or any insurance company, and shall
make such recommendations regarding compliance with any notice as Manager
believes is appropriate.

 

(e)           Ownership Agreements.  Manager has received copies of (and will be
provided with copies of future) Articles of Incorporation, Agreements of Limited
Partnership, Joint Venture Partnership Agreements and Operating Agreements, each
as may be amended from time to time, of Owner, as applicable (the “Ownership
Agreements”) and is familiar with the terms thereof.  Manager shall use
reasonable care to avoid any act or omission that, in the performance of its
duties hereunder, shall in any way conflict with the terms of Ownership
Agreements.

 

(f)            Branding.  Manager shall maintain and administer for Owner the
standards of branding established by Behringer Harvard Holdings, LLC with
respect to all billboards, signage and uniforms.

 

(g)           Risk Management.  Manager shall provide to Owner risk management
services, including, but not limited to, the following: assisting and providing
ways to mitigate, minimize, control, and transfer risk through the prudent use
of risk management, insurance programs and recommendations of safety and loss
control techniques; selecting and managing insurance brokers and service
products; preparing underwriting data for use in marketing insurance programs;
negotiating and placing insurance and related services; serving as liaison for
insurance brokers and monitoring insurance premium invoices for accuracy;
managing and settling loss control and insurance claims; consulting and
coordinating  insurance requirements for financing Properties; reviewing and
monitoring sub-contractor certificates of insurance; and consulting regarding
insurance verbiage requirements for leases and contracts.

 

(h)           Real Estate Tax Management.  Manager shall provide to Owner tax
management services with respect to the Properties, including, but not limited
to, the following: coordinating payment of real estate taxes; contesting real
estate taxes, as Manager deems appropriate; accounting for all bills to be
processed at any given installment, and following up on missing bills; data
entry of tax amounts and equalized values when available; providing copies of
documents as requested (including following up on cancelled checks, monitoring
payment by

 

4

--------------------------------------------------------------------------------


 

third parties, communicating with interested parties and forwarding tax bills to
purchasers and other parties as necessary).

 

(i)            Technology Use and Support.          Manager shall utilize the
software and technology platforms that it believes are appropriate in connection
with fulfilling its duties under this Management Agreement.  In addition,
Manager shall provide technical support and maintenance with respect to any
technology used in the maintenance, operation, management and leasing of the
Properties.

 

(j)            Management Plans.  Not later than 30 days after the date of this
Management Agreement, and each successive fifth anniversary thereafter, Manager
shall prepare and deliver to Owner a plan setting forth its strategies for the
overall management, operation and maintenance of the Properties under the terms
and conditions of this Management Agreement, for the five years immediately
following the submission (“Management Plan”).  As often as reasonably necessary
during the period covered by any Management Plan, the Manager may submit to
Owner for its approval an updated Management Plan.

 

2.5           The Account.  Manager shall establish and maintain a separate
checking account (the “Account”) into which all rent and other monies collected
from tenants shall be deposited.  All monies deposited from time to time in the
Account shall be deemed to be trust funds and shall be and remain the property
of Owner and shall be withdrawn and disbursed by Manager for the account of
Owner only as expressly permitted by this Management Agreement.  No monies
collected by Manager on Owner’s behalf shall be commingled with funds of
Manager.  The Account shall be maintained, and monies shall be deposited therein
and withdrawn therefrom, in accordance with the following:

 

(a)           All sums received from rents and other income from the Properties
shall be promptly deposited by Manager in the Account.  Manager may endorse any
and all checks received in connection with the operation of any Property and
drawn to the order of Owner, and Owner shall, upon request by Manager, furnish
Manager’s depository with an appropriate authorization for Manager to make such
endorsement.  Manager shall have the right to designate two or more persons who
shall be authorized to draw against the Account, but only for purposes
authorized by this Management Agreement.

 

(b)           All sums due to Manager hereunder, whether for compensation,
reimbursement for expenditures, or otherwise, as herein provided, shall be a
charge against the operating revenues of the Properties and shall be paid or
withdrawn by Manager from the Account prior to the making of any other
disbursements therefrom.

 

(c)           By the 15th day after the end of each month, Manager shall forward
to Owner all monies contained in the Account other than a reserve of $5,000 and
any other amounts otherwise provided in the budget for the relevant property
which shall remain in the Account.

 

2.6           Accounting, Records and Reports.

 

(a)           Records.  Manager shall maintain all office records and books of
account and shall record therein, and keep copies of, each invoice received from
services, work and supplies ordered in connection with the maintenance and
operation of the Properties.  Such records shall be maintained on a double entry
basis.  Owner and persons designated by Owner shall at all reasonable time have
access to and the right to audit and make independent examinations of such
records, books and accounts and all vouchers, files and all other material
pertaining to the Properties and this Management Agreement, all of which Manager
agrees to keep safe, available

 

5

--------------------------------------------------------------------------------


 

and separate from any records not pertaining to the Properties, at a place
recommended by Manager and approved by Owner.

 

(b)           Monthly Reports.  On or before the 15th day after the end of each
month during the term of this Management Agreement, Manager shall prepare and
submit to Owner the following reports and statements with respect to each
Property:

 

(i)            rental collection record;

 

(ii)           monthly operating statement;

 

(iii)          copies of cash disbursements ledger entries for such period, if
requested by Owner upon 15 days’ written notice;

 

(iv)          copies of cash receipts ledger entries for such period, if
requested by Owner upon 15 days’ written notice;

 

(v)           the original copies of all contracts entered into by Manager on
behalf of Owner during such period, if requested by Owner upon 15 days’ written
notice; and

 

(vi)          copies of ledger entries for such period relating to security
deposits maintained by Manager, if requested by Owner upon 15 days’ written
notice.

 

(c)           Budgets and Leasing Plans.  Not later than November 15 of each
calendar year, Manager shall prepare and submit to Owner for its approval an
operating budget and a marketing and leasing plan on each Property for the
calendar year immediately following such submission (each, an “Annual Budget”). 
In connection with any acquisition of a Property by Owner, Manager shall prepare
an Annual Budget for the remainder of the calendar year.  Each Annual Budget
shall incorporate financial models and analysis prepared by Manager with respect
to that Property.  Each Annual Budget shall be in the form of the budget and
plan approved by Owner prior to the date thereof.  As often as reasonably
necessary during the period covered by any such budget, Manager may submit to
Owner for its approval an updated Annual Budget incorporating any changes as
shall be necessary to reflect cost over-runs and the like during that period. 
If Owner does not disapprove any proposed Annual Budget within 30 days after
receipt thereof by Owner, the Annual Budget shall be deemed approved.  If Owner
shall disapprove any proposed Annual Budget, it shall so notify Manager within
said 30-day period and explain the reasons therefor.  If Owner disapproves of
any proposed Annual Budget, Manager shall submit a revised Annual Budget, as
applicable, within 10 days of receipt of the notice of disapproval, and Owner
shall have 10 days to provide notice to Manager if it disapproves of the revised
Annual Budget.  If a proposed Annual Budget is not approved by December 31 of
any calendar year,  Manager shall operate the applicable Property pursuant to
the proposed Annual Budget for the following calendar year with respect to those
portions approved by Owner and in accordance with the prior year’s Annual Budget
with respect to those portions not approved by Owner (with the exception of
(i) non-recurring expenditures and capital expenditures which shall be deemed
removed from the prior year’s Annual Budget and (ii) actual increases for real
estate taxes, which shall be deemed added to the prior year’s Annual Budget).

 

(d)           Additional Costs.  Manager will not incur any costs other than
those estimated in any Annual Budget except for:

 

6

--------------------------------------------------------------------------------


 

(i)            tenant improvements and real estate commissions required under a
Lease;

 

(ii)           maintenance or repair costs under $5,000 per Property;

 

(iii)          costs incurred in emergency situations in which action is
immediately necessary for the preservation or safety of the Property, or for the
safety of occupants or other persons (or to avoid the suspension of any
necessary service of the Property);

 

(iv)          expenditures for real estate taxes and assessment; and

 

(v)           maintenance supplies calling for an aggregate purchase price less
than $25,000 per annum for all Properties.

 

Annual Budgets prepared by Manager shall be for planning and informational
purposes only, and Manager shall have no liability to Owner for any failure to
meet any Annual Budget.  However, Manager will use its best efforts to operate
within the approved Annual Budget.

 

(e)           Legal Requirements.  Manager shall execute and file when due all
forms, reports, and returns required by law relating to the employment of its
personnel.  Manager shall be responsible for notifying Owner in the event
Manager receives notice that any Improvement on a Property or any equipment
therein does not comply with the requirements of any statute, ordinance, law or
regulation of any governmental body or of any public authority or official
thereof having or claiming to have jurisdiction thereover.  Manager shall
promptly forward to Owner any complaints, warnings, notices or summonses
received by it relating to such matters.  Owner represents that to the best of
its knowledge each of its Properties and any equipment thereon will upon
acquisition by Owner comply with all such requirements.  Owner authorizes
Manager to disclose the ownership of the Property by Owner to any such
officials.

 

2.7           Guaranty of Deposits.  If Owner acquires any Property or
Properties from Behringer Development Company LP, a Texas limited partnership
(“Behringer Development”), Manager hereby guarantees the full, prompt and
unconditional refund of any earnest money deposit paid by Owner to Behringer
Development if Owner is entitled to a refund as a result of (i) the failure of
Behringer Development to develop the property, (ii) the failure of all or a
specified portion of the pre-leased tenants to take possession under their
leases for any reason, or (iii) the inability of Owner to pay the full purchase
price at closing.

 


ARTICLE III


 


AUTHORITY GRANTED TO MANAGER AND CERTAIN OWNER OBLIGATIONS


 

3.1           Authority As To Tenants, Etc.  Owner agrees and does hereby give
Manager the following exclusive authority and powers (all of which shall be
exercised either in the name of Manager, as Manager for Owner, or in the name or
Owner entered into by Manager as Owner’s authorized agent, and Owner shall
assume all expenses in connection with such matters):

 

(a)           to advertise each Property or any part thereof and to display
signs thereon, as permitted by law and subject to the terms and conditions of
the Leases;

 

(b)           to pay all expenses of leasing such Property, including but not
limited to, newspaper and other advertising, signage, banners, brochures,
referral commissions, leasing

 

7

--------------------------------------------------------------------------------


 

commissions, finder’s fees and salaries, bonuses and other compensation of
leasing personnel responsible for the leasing of the Property;

 

(c)           to cause references of prospective tenants to be investigated, it
being understood and agreed by the parties hereto that Manager does not
guarantee the creditworthiness or collectibility of accounts receivable from
tenants, users or lessees; and to negotiate new Leases and renewals and
cancellations of existing Leases that shall be subject to Manager obtaining
Owner’s approval;

 

(d)           to collect from tenants all or any of the following: a late rent
administrative charge, a non-negotiable check charge, credit report fee, a
subleasing administrative charge or broker’s commission;

 

(e)           to terminate tenancies and to sign and serve in the name of Owner
of each Property such notices as are deemed necessary by Manager;

 

(f)            to institute and prosecute actions to evict tenants and to
recover possession of the Property or portions thereof; and

 

(g)           with Owner’s authorization, to sue for and in the name of Owner
and recover rent and other sums due; and to settle, compromise, and release such
actions or suits, or reinstate such tenancies.  All expenses of litigation
including, but not limited to, attorneys’ fees, filing fees, and court costs
that Manager shall incur in connection with the collecting of rent and other
sums, or to recover possession of any Property or any portion thereof, shall be
deemed to be an operational expense of the Property.  Manager and Owner shall
concur on the selection of the attorneys to handle such litigation.

 

3.2           Operational Authority.  Owner agrees and does hereby give Manager
the following exclusive authority and powers (all of which shall be exercised
either in the name of Manager, as Manager for Owner, or in the name of Owner
entered into by Manager as Owner’s authorized agent, and, unless otherwise
provided herein, Owner shall assume all expenses in connection with such
matters):

 

(a)           to hire, supervise, discharge, and pay all labor required for the
operation, maintenance and leasing of each Property, including but not limited
to on-site personnel, managers, assistant managers, leasing consultants,
engineers, janitors, maintenance supervisors and other employees required for
the operation and maintenance of the Property, including personnel spending a
portion of their working hours (to be charged on a pro rata basis) at the
Property.  Any personnel hired by Manager to maintain, operate and lease the
Properties shall be the employees or independent contractors of Manager and not
of Owner.  Manager shall use due care in selecting and supervising these
employees or independent contractors.  With respect to these employees, Manager
shall be responsible for maintaining timekeeping records, processing regular
payroll, filing payroll tax reports on a timely basis, ensuring compliance with
wage and tax laws and tracking benefit hours and garnishments and child support
orders.  All expenses of these employees’ employment shall be deemed operational
expenses of the Property.

 

(b)           to make or cause to be made all ordinary repairs and replacements
necessary to preserve each Property in its present condition and for the
operating efficiency thereof and all alterations required to comply with lease
requirements;

 

(c)           to prepare, negotiate, enter into and administer any Leases;

 

8

--------------------------------------------------------------------------------


 

(d)                                 to prepare, negotiate and enter into, as
Manager of the Property, (i) contracts for all items on budgets that have been
approved by Owner, any emergency services or repairs for items not exceeding
$5,000, (ii) appropriate service agreements and labor agreements for normal
operation of the Property, which have terms not to exceed three years,
(iii) agreements for all budgeted maintenance, minor alterations, and utility
services, including, but not limited to, electricity, gas, fuel, water,
telephone, window washing, scavenger service, landscaping, snow removal, pest
exterminating, decorating and legal services, in connection with the Leases and
relating to the Property and (iv) any other service agreements as Manager may
consider appropriate (collectively, the “Contracts”); and

 

(e)                                  to purchase supplies and pay all bills in
accordance with the Annual Budget, or as permitted under Sections 2.6(d)(ii) or
2.6(d)(v).

 

Manager shall use its reasonable commercial best efforts to obtain the foregoing
services and utilities for each Property on terms consistent with, or
substantially similar to, those available to similar rental properties in the
geographic region in which the Property is located.  Owner hereby appoints
Manager as Owner’s authorized Manager for the purpose of executing, as Manager
for said Owner, all Contracts.  Manager shall secure the approval of, and
execution of appropriate Contracts by, Owner for any non-budgeted and
non-emergency/contingency capital items, alterations or other expenditures in
excess of $5,000 for any one item, securing for each item at least three written
bids, if practicable, or providing evidence satisfactory to Owner that the
Contract amount is lower than industry standard pricing in the geographic region
in which the Property is located, from responsible contractors.  Manager shall
have the right from time to time during the term hereof, to contract with and
make purchases from Affiliates of Manager, provided that contract rates and
prices are no less favorable to Owner than those available from unaffiliated
third parties.  Manager may at any time and from time to time request and
receive the prior written authorization of Owner of the Property of any one or
more purchases or other expenditures, notwithstanding that Manager may otherwise
be authorized hereunder to make such purchases or expenditures.

 

3.3                                 Rent and Other Collections.  Owner agrees
and does hereby give Manager the exclusive authority and powers (all of which
shall be exercised either in the name of Manager, as Manager for Owner, or in
the name or Owner entered into by Manager as Owner’s authorized agent, and Owner
shall assume all expenses in connection with such matters) to collect rents,
assessments and other items, including but not limited to tenant payments for
real estate taxes, property liability and other insurance, damages and repairs,
common area maintenance, tax reduction fees and all other tenant reimbursements,
administrative charges, proceeds of rental interruption insurance, parking fees,
income from coin operated machines and other miscellaneous income, due or to
become due and give receipts therefor and to deposit all such Gross Revenue
collected hereunder in the Account.  Manager shall also have the exclusive
authority to collect and handle tenants’ security deposits, including the right
to apply such security deposits to unpaid rent, and to comply, on behalf of
Owner of the Property, with applicable state or local laws concerning security
deposits and interest thereon, if any.

 

3.4                                 Advances.  Manager shall not be required to
advance any monies for the care or management of any Property, but Owner agrees
to advance all monies necessary therefor, provided that any advanced amounts
have been budgeted in the Annual Budget.  If Manager shall elect to advance any
money in connection with a Property, Owner agrees to reimburse Manager within 30
days, and hereby authorizes Manager to deduct such advances from any monies due
Owner.  In connection with any insured losses or damages relating to any
Property, Manager shall have the exclusive authority to handle all steps
necessary regarding any such claim; provided that Manager will not make any
adjustments or settlements in excess of $10,000 without Owner’s prior written
consent.

 

9

--------------------------------------------------------------------------------


 

3.5                                 Payment of Expenses.  Owner agrees and does
hereby give Manager the exclusive authority and power (all of which shall be
exercised either in the name of Manager, as Manager for Owner, or in the name or
Owner entered into by Manager as Owner’s authorized agent, and Owner shall
assume all expenses in connection with such matters) to pay all expenses of the
Property, including utility and water charges, sewer rent and assessments, from
the Gross Revenue collected in accordance with Section 3.3 above, from the
Account.  All bills shall be paid by Manager within the time required to obtain
discounts, if any. Owner may from time to time request that Manager forward
certain bills to Owner promptly after receipt, and Manager shall comply with any
such request.  All expenses shall be billed at net cost (i.e., less all rebates,
commissions, discounts and allowances, however designed).

 

It is understood that the Gross Revenue will be used first to pay the
compensation to Manager as contained in Article V below, then operational
expenses and then any mortgage indebtedness, including real estate tax and
insurance impounds, but only as directed by Owner in writing and only if
sufficient Gross Revenue is available for such payments.  Nothing in this
Management Agreement shall be interpreted in such a manner as to obligate
Manager to pay from Gross Revenue, any expenses incurred by Owner prior to the
commencement of this Management Agreement, except to the extent Owner advances
additional funds to pay such expenses.

 

3.6                                 Environmental Matters.  Owner hereby
warrants and represents to Manager that to the best of Owner’s knowledge, no
Property, upon acquisition by Owner, nor any part thereof, will be used to
treat, deposit, store, dispose of or place any hazardous substance that may
subject Manager to liability or claims under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C.A. Section 9607) or
any constitutional provision, statute, ordinance, law, or regulation of any
governmental body or of any order or ruling of any public authority or official
thereof, having or claiming to have jurisdiction thereover.

 

3.7                                 Legal Status of Properties.  Owner
represents that to the best of its knowledge each Property and any equipment
thereon, when acquired by Owner, will comply with all legal requirements and
authorizes Manager to disclose the identity of the Owner of the Property to any
such officials.  In the event it is alleged or charged that any Improvement or
any equipment on a Property or any act or failure to act by Owner with respect
to the Property or the sale, rental, or other disposition thereof fails to
comply with, or is in violation of, any of the requirements of any
constitutional provision, statute, ordinance, law, or regulation of any
governmental body or any order or ruling of any public authority or official
thereof having or claiming to have jurisdiction thereover, and Manager, in its
sole and absolute discretion, considers that the action or position of Owner,
with respect thereto may result in damage or liability to Manager, Manager shall
have the right to cancel this Management Agreement at any time by written notice
to Owner of its election so to do, which cancellation shall be effective upon
the service of such notice.  Such cancellation shall not release the indemnities
of Owner set forth in this Management Agreement and shall not terminate any
liability or obligation of Owner to Manager for any payment, reimbursement, or
other sum of money then due and payable to Manager hereunder.

 

3.8                                 Extraordinary Payments.  Owner agrees to
give adequate advance written notice to Manager if Owner desires that Manager
make any extraordinary payment, out of Gross Revenue, to the extent funds are
available after the payment of Manager’s compensation as provided for herein and
all operational expenses, of mortgage indebtedness, general taxes, special
assessments, or insurance premiums.

 

10

--------------------------------------------------------------------------------


 


ARTICLE IV


 


EXPENSES


 

4.1                                 Owner’s Expenses.  Except as otherwise
specifically provided, all costs and expenses incurred hereunder by Manager in
fulfilling its duties to Owner shall be for the account of and on behalf of
Owner.  Such costs and expenses shall include the wages and salaries and other
employee-related expenses of all on-site and off-site employees of Manager who
are engaged in the operation, management, maintenance and leasing or access
control of the Properties, including taxes, insurance and benefits relating to
such employees, and legal, travel and other out-of-pocket expenses that are
directly related to the management of specific Properties.  All costs and
expenses for which Owner is responsible under this Management Agreement shall be
paid by Manager out of the Account.  In the event the Account does not contain
sufficient funds to pay all said expenses, Owner shall fund all sums necessary
to meet such additional costs and expenses.

 

4.2                                 Manager’s Expenses.  Manager shall, out of
its own funds, pay all of its general overhead and administrative expenses.

 


ARTICLE V


 


MANAGER’S COMPENSATION


 

5.1                                 Management Fees.  Owner shall pay Manager
property management fees in an amount equal to three percent (3%) of Gross
Revenues (the “Management Fees”) on a monthly basis from the income received
from the Properties over the term of this Management Agreement.  In the event
that Owner contracts directly with a non-affiliated third-party property manager
in respect of a Property, Owner shall pay Manager an oversight fee equal to one
percent (1%) of Gross Revenues of such Property to compensate Manager for
transition services to coordinate and align the systems and policies of the
third-party property manager with those of Manager.  Manager’s compensation
under this Section 5.1 shall apply to all renewals, extensions or expansions of
Leases that Manager has originally negotiated.  The Management Fees may include
the reimbursement of the specified cost incurred by the Manger of engaging
another person or entity to perform Manager’s responsibilities hereunder,
provided, however, that Manager shall be responsible for payment to such third
parties.  Nothing herein shall prevent Manager from entering fee-splitting
arrangements with third parties with respect to the Management Fees.

 

5.2                                 Construction Management Fees.  In the event
Manager assists with planning and coordinating the construction of any
tenant-paid finish-out or improvements, Manager shall be entitled to receive
from that tenant an amount equal to not greater than five percent (5%) of the
cost of such tenant improvements.

 

5.3                                 Leasing Fees.  In addition to the
compensation paid to Manager under Section 5.1 above, Manager shall be entitled
to receive a separate fee for the Leases of new tenants and renewals of Leases
with existing tenants in an amount not to exceed the fee customarily charged in
arm’s length transactions by others rendering similar services in the same
geographic area for similar properties as determined by a survey of brokers and
agents in such area.

 

5.4                                 Audit Adjustment.  If any audit of the
records, books or accounts relating to the Properties discloses an overpayment
or underpayment of Management Fees, Owner or Manager shall promptly pay to the
other party the amount of such overpayment or underpayment, as the case may be. 
If such audit discloses an overpayment of Management Fees for any fiscal year of
more than the correct Management Fees for such fiscal year, Manager shall bear
the cost of such audit.

 

11

--------------------------------------------------------------------------------


 


ARTICLE VI


 


INSURANCE AND INDEMNIFICATION


 

6.1                                 Insurance to be Carried.

 

(a)                                  Manager shall obtain and keep in full force
and effect insurance on the Properties against such hazards as Owner and Manager
shall deem appropriate, but in any event insurance sufficient to comply with the
Leases and Ownership Agreements shall be maintained. All liability policies
shall provide sufficient insurance satisfactory to both Owner and Manager and
shall contain waivers of subrogation for the benefit of Manager.

 

(b)                                 Manager shall obtain and keep in full force
and effect, in accordance with the laws of the state in which each Property is
located, employer’s liability insurance applicable to and covering all employees
of Manager at the Properties and all persons engaged in the performance of any
work required hereunder, and Manager shall furnish Owner certificates of
insurers naming Owner as a co-insured and evidencing that such insurance is in
effect.  If any work under this Management Agreement is subcontracted as
permitted herein, Manager shall include in each subcontract a provision that the
subcontractor shall also furnish Owner with  such a certificate.

 

6.2                                 Insurance Expenses.  Premiums and other
expenses of such insurance, as well as any applicable payments in respect of
deductibles shall be borne by Owner.

 

6.3                                 Cooperation with Insurers.  Manager shall
cooperate with and provide reasonable access to the Properties to
representatives of insurance companies and insurance brokers or agents with
respect to insurance that is in effect or for which application has been made. 
Manager shall use its best efforts to comply with all requirements of insurers.

 

6.4                                 Accidents and Claims.  Manager shall
promptly investigate and shall report in detail to Owner all accidents, claims
for damage relating to Ownership, operation or maintenance of the Properties,
and any damage or destruction to the Properties and the estimated costs of
repair thereof, and shall prepare for approval by Owner all reports required by
an insurance company in connection with any such accident, claim, damage, or
destruction.  Such reports shall be given to Owner promptly, and any report not
so given within 10 days after the occurrence of any such accident, claim, damage
or destruction shall be noted in the monthly operating statement delivered to
Owner pursuant to Section 2.6(b)(ii).  Manager is authorized to settle any claim
against an insurance company arising out of any policy and, in connection with
such claim, to execute proofs of loss and adjustments of loss and to collect and
receipt for loss proceeds.

 

6.5                                 Indemnification.

 

(a)                                  Indemnification of Manager. Owner agrees to
indemnify, defend, protect, save and hold harmless Manager and its stockholders,
officers, directors, employees, managers, successors and assigns (collectively,
the “Indemnified Parties”) from any and all claims, causes of action, demands,
suits, proceedings, loss, judgments, damage, awards, liens, fines, costs,
attorney’s fees and expenses, of every kind and nature whatsoever (collectively,
“Losses”) in connection with or in any way related to (i) any Contract,
(ii) each Property, including any past, current or future allegations regarding
treatment, depositing, storage, disposal or placement by any party other than
Manager of hazardous substances on the Property, and from liability for damage
to each Property and injuries to or death of any person whomsoever, and damage
to

 

12

--------------------------------------------------------------------------------


 

Property and (iii) the misconduct, negligence or unlawful acts (such
unlawfulness having been adjudicated by a court of proper jurisdiction) of
Owner, or the failure of Owner to correct any present or future violation or
alleged violation of any and all present or future laws, ordinances, statutes,
or regulations of any public authority or official thereof, having or claiming
to have jurisdiction thereover, of which it has actual notice; provided,
however, that the indemnification and exculpation shall not extend to any such
Losses arising out of the misconduct, negligence or unlawful acts (the
unlawfulness having been adjudicated by a court of proper jurisdiction) of
Manager, its agents, servants, or employees; provided, further, that the
indemnification and exculpation shall be limited to the extent that Manager
recovers insurance proceeds with respect to that matter. Manager shall not be
liable for any error of judgment or for any mistake of fact or law, or for any
thing that it may do or refrain from doing, except in cases of misconduct,
negligence or unlawful acts (the unlawfulness having been adjudicated by a court
of proper jurisdiction).

 

(b)                                 Indemnification of Owner.  Manager agrees to
indemnify, defend, protect, save and hold harmless Owner and its stockholders,
officers, directors, employees, managers, successors and assigns from any and
all claims or liability for any injury or damage to any person or property
whatsoever for which Manager is responsible occurring in, on, or about the
Properties, including, without limitation, the Improvements, when the injury or
damage shall be caused by the misconduct, negligence or unlawful acts (the
unlawfulness having been adjudicated by a court of proper jurisdiction) of
Manager, its agents, servants, or employees, except to the extent that Owner
recovers insurance proceeds with respect to such matter.

 

(c)                                  Limitations. Notwithstanding anything to
the contrary in this Management Agreement, any indemnification and exculpation
by the Owner under this Management Agreement is subject to any limitations
imposed under the Company’s Articles of Incorporation or any amendments thereto.

 


ARTICLE VII


 


TERM AND TERMINATION


 

7.1                                 Term.  This Management Agreement shall
commence on the Original Effective Date and shall continue until the seventh
(7th) anniversary of such date and thereafter for successive seven year renewal
periods, unless on or before 30 days prior to the date last above mentioned or
on or before 30 days prior to the expiration of any such renewal period, Manager
shall notify Owner in writing that it elects to terminate this Management
Agreement, in which case this Management Agreement shall be thereby terminated
on said last mentioned date.  In addition, and notwithstanding the foregoing,
Owner may terminate this Management Agreement at any time upon delivery of
written notice to Manager not less than 30 days prior to the effective date of
termination, in the event of (and only in the event of) a showing by Owner of
misconduct, negligence, or deliberate malfeasance by Manager in the performance
of Manager’s duties hereunder.  In addition, either party may terminate this
Management Agreement immediately upon the occurrence of any of the following:

 

(a)                                  A decree or order is rendered by a court
having jurisdiction (i) adjudging Manager as bankrupt or insolvent, or
(ii) approving as properly filed a petition seeking reorganization,
readjustment, arrangement, composition or similar relief for Manager under the
federal bankruptcy laws or any similar applicable law or practice, or
(iii) appointing a receiver or liquidator or trustee or assignee in bankruptcy
or insolvency of Manager or a substantial part of the property of Manager, or
for the winding up or liquidation of its affairs, or

 

13

--------------------------------------------------------------------------------


 

(b)                                 Manager (i) institutes proceedings to be
adjudicated a voluntary bankrupt or an insolvent, (ii) consents to the filing of
a bankruptcy proceeding against it, (iii) files a petition or answer or consent
seeking reorganization, readjustment, arrangement, composition or relief under
any similar applicable law or practice, (iv) consents to the filing of any such
petition, or to the appointment of a receiver or liquidator or trustee or
assignee in bankruptcy or insolvency for it or for a substantial part of its
property, (v) makes an assignment for the benefit of creditors, (vi) is unable
to or admits in writing its inability to pay its debts generally as they become
due unless such inability shall be the fault of the other party, or (iv) takes
corporate or other action in furtherance of any of the aforesaid purposes.

 

7.2                                 Manager’s Obligations Upon Termination. 
Upon the termination of this Management Agreement, Manager shall cooperate with
Owner and take all reasonable steps requested by Owner to make an orderly
transition of the Manager’s services, including without limitation:

 

(a)                                  Manager shall deliver to Owner or its
designee, all books and records with respect to the Properties.

 

(b)                                 Manager shall transfer and assign to Owner,
or its designee, all service contracts and personal property relating to or used
in the operation and maintenance of the Properties, except personal property
paid for and owned by Manager.  Manager shall also, for a period of 60 days
immediately following the date of such termination, make itself available to
consult with and advise Owner, or its designee, regarding the operation,
maintenance and leasing of the Properties.

 

(c)                                  Manager shall render to Owner an accounting
of all funds of Owner in its possession and shall deliver to Owner a statement
of all Management Fees claimed to be due to Manager and shall cause funds of
Owner held by Manager relating to the Properties to be paid to Owner or its
designee.

 

(d)                                 All provisions of this Management Agreement
that require Manager to have insured, or to protect, defend, save, hold and
indemnify or to reimburse Owner shall survive any expiration or termination of
this Management Agreement and, if Owner is or becomes involved in any claim,
proceeding or litigation by reason of having been Owner, such provisions shall
apply as if this Management Agreement were still in effect.

 

7.3                                 Owner’s Obligations Upon Termination.  Upon
the termination of this Management Agreement, Owner shall cooperate with Manager
and take all reasonable steps to make an orderly transition of the Manager’s
services to Owner, including without limitation:

 

(a)                                  Owner shall pay or reimburse Manager for
any sums of money due it under this Management Agreement for services and
expenses prior to termination of this Management Agreement.  The parties
understand and agree that Manager may withhold funds for 60 days after the end
of the month in which this Management Agreement is terminated to pay bills
previously incurred but not yet invoiced and to close accounts. Should the funds
withheld be insufficient to meet the obligation of Manager to pay bills
previously incurred, Owner will, upon demand, advance sufficient funds to
Manager to ensure fulfillment of Manager’s obligation to do so, within 10 days
of receipt of notice and an itemization of such unpaid bills.

 

(b)                                 Owner shall assume in writing all
obligations under all Contracts entered into by Manager, on behalf of Owner of
the Property, upon the termination of this Management Agreement.

 

14

--------------------------------------------------------------------------------


 

(b)                                 All provisions of this Management Agreement
that require Owner to have insured, or to protect, defend, save, hold and
indemnify or to reimburse Manager shall survive any expiration or termination of
this Management Agreement and, if Manager is or becomes involved in any claim,
proceeding or litigation by reason of having been Manager of Owner, such
provisions shall apply as if this Management Agreement were still in effect.

 


ARTICLE VIII


 


MISCELLANEOUS


 

8.1                                 Notices.  All notices, approvals, consents
and other communications hereunder shall be in writing, and, except when receipt
is required to start the running of a period of time, shall be deemed given when
delivered in person or on the fifth day after its mailing by either party by
registered or certified United States mail, postage prepaid and return receipt
requested, to the other party, at the addresses set forth after their respect
name below or at such different addresses as either party shall have theretofore
advised the other party in writing in accordance with this Section 8.1.

 

 

 

Owner:

 

BEHRINGER HARVARD OPERATING PARTNERSHIP I LP

 

 

 

 

c/o Behringer Harvard REIT I, Inc.

 

 

 

 

15601 Dallas Parkway

 

 

 

 

Suite 600

 

 

 

 

Addison, Texas 75001

 

 

 

 

Attention: Chief Legal Officer

 

 

 

 

 

 

 

Manager:

 

HPT MANAGEMENT SERVICES LP

 

 

 

 

15601 Dallas Parkway

 

 

 

 

Suite 600

 

 

 

 

Addison, Texas 75001

 

 

 

 

Attention: Chief Legal Officer

 

8.2                                 Governing Law; Venue.  This Management
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Texas, and any action brought to enforce the agreements
made hereunder or any action which arises out of the relationship created
hereunder shall be brought exclusively in Dallas County, Texas.

 

8.3                                 Assignment.  Manager may delegate partially
or in full its duties and rights under this Management Agreement but only with
the prior written consent of Owner.  Owner acknowledges and agrees that any or
all of the duties of Manager as contained herein may be delegated by Manager and
performed by a person or entity (“Submanager”) with whom Manager contracts for
the purpose of performing such duties.  Owner specifically grants Manager the
authority to enter into such a contract with a Submanager; provided that, unless
Owner otherwise agrees in writing with such Submanager, Owner shall have no
liability or responsibility to any such Submanager for the payment of the
Submanager’s fee or for reimbursement to the Submanager of its expenses or to
indemnify the Submanager in any manner for any matter; and provided, further,
that Manager shall require such Submanager to agree, in the written agreement
setting forth the duties and obligations of such Submanager, to indemnify Owner
for all Losses incurred by Owner as a result of the misconduct or negligence of
the Submanager, except that such indemnity shall not be required to the extent
that Owner recovers issuance proceeds with respect to such matter.  Any contract
entered into between Manager and a Submanager pursuant to this Section 8.3 shall
be consistent with the provisions of this Management Agreement, except to the
extent Owner otherwise specifically agrees in writing.  This Management

 

15

--------------------------------------------------------------------------------


 

Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

 

8.4                                 Third Party Leasing Services.  Manager
acknowledges that from time to time Owner may determine that it is in the best
interests of Owner to retain a third party to provide certain leasing services
with respect to certain Properties and to compensate such third party for such
leasing services.  Upon the prior written consent of Manager, Owner shall have
the authority to enter into such a contract for leasing services with a third
party (a “Third Party Leasing Agreement”); provided that Manager shall have no
liability or responsibility to Owner for any of the duties and obligations
undertaken by such party, and Owner agrees to indemnify Manager for all Losses
incurred by Manager as a result of acts of such third party pursuant to the
Third Party Leasing Agreement.  To the extent that leasing services are
specifically required to be performed by a third party pursuant to such Third
Party Leasing Agreement, Manager shall have no obligation to perform such
leasing services and Owner shall have no obligation to Manager for leasing fees
pursuant to Section 5.3 hereof.

 

8.5                                 Third Party Management Services.  Manager
acknowledges that from time to time Owner may acquire interests in Properties in
which Owner does not control the determination of the party that is engaged to
provide property management and other services to be provided by Manager with
respect to all Properties acquired by Owner hereunder.  Upon the prior written
consent of Manager, Owner shall have the authority to acquire such
non-controlling interests in Properties for which a third party provides some or
all of the services otherwise required to be performed by Manager hereunder (a
“Third Party Management Agreement”); provided that Manager shall have no
liability or responsibility to Owner for any of the duties and obligations
undertaken by such third party, and Owner agrees to indemnify Manager for all
Losses incurred by Manager as a result of the acts of such third party pursuant
to the Third Party Management Agreement.  To the extent that property management
and other services are specifically required to be performed by a third party
pursuant to such Third Party Management Agreement, Manager shall have no
obligation to perform such services and Owner shall have no obligation to
Manager for compensation for such services pursuant to Article V hereof.

 

8.6                                 No Waiver.  The failure of Owner to seek
redress for violation or to insist upon the strict performance of any covenant
or condition of this Management Agreement shall not constitute a waiver thereof
for the future.

 

8.7                                 Amendments.  This Management Agreement may
be amended only by an instrument in writing signed by the party against whom
enforcement of the amendment is sought.

 

8.8                                 Headings.  The headings of the various
subdivisions of this Management Agreement are for reference only and shall not
define or limit any of the terms or provisions hereof.

 

8.9                                 Counterparts.  This Management Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Management
Agreement to produce or account for more than one such counterpart.

 

8.10                           Entire Agreement.  This Management Agreement
contains the entire understanding and all agreements between Owner and Manager
respecting the management of the Properties.  There are no representations,
agreements, arrangements or understandings, oral or written, between Owner and
Manager relating to the management of the Properties that are not fully
expressed herein.

 

8.11                           Disputes.  If there shall be a dispute between
Owner and Manager relating to this Management Agreement resulting in litigation,
the prevailing party in such litigation shall be entitled to

 

16

--------------------------------------------------------------------------------


 

recover from the other party to such litigation such amount as the court shall
fix as reasonable attorneys’ fees.

 

8.12                           Activities of Manager.  The obligations of
Manager pursuant to the terms and provisions of this Management Agreement shall
not be construed to preclude Manager from engaging in other activities or
business ventures, whether or not such other activities or ventures are in
competition with Owner or the business of Owner.

 

8.13                           Independent Contractor.  Manager and Owner shall
not be construed as joint venturers or partners of each other pursuant to this
Management Agreement, and neither shall have the power to bind or obligate the
other except as set forth herein.  In all respects, the status of Manger to
Owner under this Management Agreement is that of an independent contractor.

 

8.14                           No Third-Party Rights.  Nothing expressed or
referred to in this Management Agreement will be construed to give any Person
other than the parties to this Management Agreement any legal or equitable
right, remedy or claim under or with respect to this Management Agreement or any
provision of this Management Agreement, except such rights as shall inure to a
successor or permitted assignee pursuant to Section 8.3.

 

8.15                           Ownership of Proprietary Property.  The Manager
retains ownership of and reserves all Intellectual Property Rights in the
Proprietary Property.  To the extent that Owner has or obtains any claim to any
right, title or interest in the Proprietary Property, including without
limitation in any suggestions, enhancements or contributions that Owner may
provide regarding the Proprietary Property, Owner hereby assigns and transfers
exclusively to the Manager all right, title and interest, including without
limitation all Intellectual Property Rights, free and clear of any liens,
encumbrances or licenses in favor of Owner or any other party, in and to the
Proprietary Property.  In addition, at the Manager’s expense, Owner will perform
any acts that may be deemed desirable by the Manager to evidence more fully the
transfer of ownership of right, title and interest in the Proprietary Property
to the Manager, including but not limited to the execution of any instruments or
documents now or hereafter requested by the Manager to perfect, defend or
confirm the assignment described herein, in a form determined by the Manager.

 

8.16                           Non-Solicitation.  During the period commencing
on the date on which this Management Agreement is entered into and ending one
year following the termination of the this Management Agreement, BH REIT and BH
OP shall not, without the Manager’s prior written consent, directly or
indirectly, (i) solicit or encourage any person to leave the employment or other
service of the Manager, or (ii) hire, on behalf of BH REIT or BH OP or any other
person or entity, any person who has left the employment within the one year
period following the termination of that person’s employment the Manager. 
During the period commencing on the date hereof through and ending one year
following the termination of this Management Agreement, BH REIT and BH OP will
not, whether for its or their own account or for the account of any other
person, firm, corporation or other business organization, intentionally
interfere with the relationship of the Manager with, or endeavor to entice away
from the Manager, any person who during the term of the Management Agreement is,
or during the preceding one-year period, was a tenant, co-investor,
co-developer, joint venturer or other customer of the Manager.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Fifth Amended and Restated
Property Management and Leasing Agreement as of the date first above written.

 

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

 

 

 

By:

  /s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President –

 

 

Corporate Development & Legal

 

 

 

 

BEHRINGER HARVARD OPERATING PARTNERSHIP I LP

 

 

 

 

By:

BHR, Inc.

 

 

 

 

 

 

 

 

By:

  /s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President –

 

 

 

Corporate Development & Legal

 

 

 

 

 

 

 

HPT MANAGEMENT SERVICES LP

 

 

 

 

 

 

 

By:

  /s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President –

 

 

Corporate Development & Legal

 

18

--------------------------------------------------------------------------------